By the Court, Sanderson, C. J., on rehearing.
The re-argument has failed to satisfy us that we misapprehended the true facts of the case on the first hearing. In view of the whole record, we are still of the opinion that there was sufficient evidence before the jury to warrant them in finding the de facto existence of the Hartford Fire Insurance Company and the execution and delivery of the policy of insurance by its defacto agents.
The point, not noticed in our former opinion, that there is a material difference between our statute defining the offense charged in the indictment and the statute of the United States under which the indictment in the case of the United States v. Amedy, 11 Wheaton, 392, was found, affecting the amount and character of evidence, is, in our judgment, without merit. The language of the latter statute in the respect named is: “ That if any person shall, on the high seas, wilfully and corruptly cast away, burn, or otherwise destroy, any ship or vessel of which he is the owner in part or in whole, or in anywise direct or procure the same to be done, with intent to ¡prejudice any person or persons that hath underwritten or shall underwrite any policy or policies of insurance thereon,” etc.
The language of our statute is as follows: “ Every person who shall wilfully burn or cause to be burned any building, ship, vessel, or other water craft, or any goods, wares; merchandise or other chattel, which shall be at the time insured against loss or damage by fire, with intent to injure or defraud such insurer,” etc.
The fact of insurance must exist, in order to complete the offense, under both statutes, and no more so under the latter than under the former; and the same evidence which would amount to proof of that fact in the one case would produce the same result in the other. In short, the distinction attempted to be drawn between the two statutes, in the respect under consideration, has no foundation. This is so obvious, upon inspection, that we did not suppose that any *264reliance was placed upon the point, and therefore passed it by without notice in our former opinion.
Judgment affirmed.